               IN THE UNITED STATES DISTRICT COURT FOR THE
                        DISTRICT OF MASSACHUSETTS
_____________________________

UNITED STATES OF AMERICA
                                                                         CRIM. NO. 19-mj-07256
         v.

RICHARD PHILIPPE
______________________________

                     DEFENDANT’S MOTION FOR DETENTION HEARING

         Defendant Richard Philippe, pursuant to 18 U.S.C. §3142 and F.R.Crim.P. 46, hereby

 moves that the Court schedule a detention hearing for the purpose of determining whether the

 defendant may be released on conditions that will reasonable assure his appearance and avoid

 endangering the safety of any person. The defendant seeks a hearing on September 10, 2019 at

 2:45 p.m., a time convenient to both parties.

                                                                         Richard Philippe
                                                                         /s/ Keith Halpern
                                                                         Keith Halpern
                                                                         BBO # 545282
                                                                         572 Washington Street, Suite 19
                                                                         Wellesley, MA 02482
                                                                         (617) 722-9952


                                             CERTIFICATE OF SERVICE
         I hereby certify that this document, filed through the ECF system, will be sent electronically to the
registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies will be sent to those
indicated as non-registered participants on September 4, 2019.
                                                                         /s/ Keith Halpern
